Citation Nr: 9905450	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-38 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a gynecological 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to May 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  




REMAND

The veteran seeks service connection for a back disability 
and for a gynecological disability.  

The record shows that the veteran was treated in service for 
back complaints and for gynecological complaints on several 
occasions.  In  1993, she was treated for upper 
back/trapezius tightness, secondary to workplace.  On 
separation examination in May 1995, she reported recurrent 
back pain since 1992 and abnormal PAP smears with 
gynecological problems.  The veteran underwent a VA 
examination in June 1995, and complained of pain along the 
trapezius muscle.  On examination, some tautness of the right 
trapezius muscle was noted.  It was reported that there was 
full range of motion of the neck; and the diagnosis was, 
muscular pain along the trapezius area, only occasional now, 
better since leaving service, with no functional impediment, 
with some tautness of the right trapezius muscle.  As to the 
gynecological disability, complaints were not documented in 
the examination report, no gynecologic examination findings 
were documented on the examination report and apparently no 
Pap smear was performed.  The veteran reported having had a 
Pap smear and a biopsy in May 1995 at Scott Air Force Base.  
The examiner reported that a GYN referral should be obtained 
if further evaluation was needed.  

The Board finds that the above-discussed examination was 
inadequate and that further development is needed prior to a 
determination on the issues.  It is noted that the examiner 
reported that the claims file was not available for review 
prior to the examination.  In general, an adequate 
examination, in most cases, requires that a disability be 
viewed in relation to its whole history. See 38 C.F.R. § 4.1 
(1998); Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Tucker 
v. Derwinski, 2 Vet.App. 201 (1992).  Accordingly, a VA 
examination should be conducted only after review of the 
claims folder, and the examiner should address any differing 
conclusions reached by other examiners.  The examinations 
were not documented in full, no laboratory tests were 
administered and definitive diagnoses were not offered.  

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 
Vet.App. 90 (1990); Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121 (1991).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her for her back 
disability and/or her gynecological 
disability since service.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran which are not currently of 
record.  Once received, these records 
should be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
gynecologist, if available, to evaluate 
the veteran's gynecological complaints.  
All indicated studies should be 
performed.  The examiner should document 
all findings.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner.  The 
examiner should render a definitive 
diagnosis and indicate if any disability 
found is indicative of a chronic 
gynecological problem.  An opinion should 
be rendered as to whether it is just as 
likely as not that any current 
gynecological disability diagnosed is 
related to the veteran's inservice 
complaints.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

3.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's back complaints.  All 
indicated studies, including complete X-
rays, should be performed.  Range of 
motion should be documented in degrees 
and the examiner should note any muscle 
spasms, tenderness or painful motion.   
The examiner is requested to completely 
review a copy of this remand as well as 
the claims folder prior to the 
examination.  The examiner should offer 
an opinion was to whether it is at least 
as likely as not that any diagnosed back 
disability is related to the veteran's 
inservice complaints.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and her representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -


